— Determination of respondent Department of Consumer Affairs rendered October 29, 1974, suspending petitioner’s cabaret licenses in all five public rooms in the hotel premises operated by petitioner for a period of three months, unanimously modified, on the facts and in the exercise of discretion, to confine such suspension to that room only in which the violation charged against petitioner by respondent took place, and otherwise confirmed, without costs and without disbursements. We find, in the circumstances disclosed in the record, the modified penalty to be appropriate to the violation, whereas that imposed by respondent is excessive and confiscatory. Concur — Markewich, J. P., Kupferman, Tilzer, Lane and Yesawich, JJ.